Citation Nr: 0323854	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  96-15 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
to include a hiatal hernia.  

2.  Entitlement to an increased rating for an anxiety 
disorder with panic attacks, evaluated as 10 percent 
disabling prior to December 27, 2001.  

3.  Entitlement to an increased rating for an anxiety 
disorder with panic attacks, evaluated as 30 percent 
disabling on and after December 27, 2001.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from January 1986 to 
June 1991.  He additionally served in the Texas Army National 
Guard.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In that decision, the veteran's 10 percent 
disability rating for a service-connected anxiety disorder 
with panic attacks was continued.  The veteran was also 
denied entitlement to service connection for a stomach 
disorder.  Personal hearings were afforded the veteran before 
RO personnel in September 1996 and June 2002.  In January 
2003, the veteran testified before the undersigned Veterans 
Law Judge sitting in Waco.  

In September 2002, the rating for anxiety disorder was 
increased to 30 percent effective from December 27, 2001.  In 
December 2002, the veteran filed a notice of disagreement 
with the effective date assigned to his 30 percent rating.  
In July 2003, the veteran withdrew his appeal as to the 
effective date issue.  

The Board notes that the veteran had perfected an appeal with 
respect to a claim of service connection for hypertension.  
In a January 1997 Hearing Officer's Decision, the veteran was 
service connected for hypertension and awarded a 10 percent 
disability rating.  He has not appealed the initial rating 
assigned and as such that issue is not in appellate status.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.

REMAND

During his January 2003 travel board hearing before the 
undersigned Veterans Law Judge, the veteran testified that 
following his discharge from service he received treatment 
for his stomach disorder at Darnell Army Community Hospital 
at Fort Hood, Texas.  The veteran reported that his wife was 
an active duty service member at that time.  Treatment 
records from Darnell Army Community Hospital are not of 
record.  

The veteran was afforded a VA examination in April 2001 with 
respect to his claim for a stomach disorder.  A medical 
opinion was provided in July 2001 following the physician's 
review of the claims file.  It was reported that the veteran 
did not have a hiatal hernia and that symptoms reported in 
service were not associated with a hiatal hernia.   In March 
2002, the veteran submitted a medical opinion in which a 
physician noted that he had reviewed the veteran's records 
and that it was "certainly possible that [the veteran] had 
the hernia prior to its discovery in 1995 and even had it 
while he was on active duty."  

Given the conflicting medical opinions, as well as that the 
VA examiner's opinion in July 2001 was premised on the lack 
of any diagnostic finding of a hiatal hernia, the Board 
believes an additional medical opinion should be obtained.   

In a June 2003 VA examination report, the veteran was 
diagnosed with chronic anxiety and assigned a global 
assessment of functioning (GAF) score of 70, reflective of 
mild symptomatology.  A June 2003 VA clinical record reflects 
the veteran's treatment for anxiety.  He was noted as not 
having a job and having financial problems.  The physician 
reported that the veteran had severe agoraphobia and had not 
been able to drive.  The Board notes that there is a 
discrepancy between the finding with respect to the level of 
disability on VA examination and finding reported in the 
clinical record, both having been recorded the same month.  

Thus, an additional psychiatric examination should be 
undertaken before a decision is rendered with respect to the 
veteran's claim.  

Therefore, while the Board regrets the delay, under the 
circumstances set forth above, the veteran's claims are 
hereby REMANDED to the RO for the following:

1.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's treatment records from Darnell 
Army Community Hospital at Fort Hood, 
Texas.

2.  The RO should provide a VA physician, 
preferably a gastroenterologist, with the 
veteran's claims file.  The physician 
should review the veteran's file and 
opine whether it is as least as likely as 
not that any current gastrointestinal 
disorder, to include a hiatal hernia, was 
incurred as a result of service.  The 
rationale for all opinions expressed and 
conclusions reached should be set forth.  

3.  The RO should then schedule the 
veteran for a psychiatric examination to 
evaluate the current level of his anxiety 
disability with panic attacks.  The 
claims folder and a copy of this Remand 
must be made available to and be reviewed 
by the examiner prior to the examination.  
The examiner should note the level of 
psychiatric impairment, social 
impairment, and occupational impairment 
(to include a global assessment of 
functioning (GAF) score) resulting solely 
from the veteran's service-connected 
psychiatric disability.  The examiner 
should also comment on whether the 
veteran's agoraphobia is an associated 
symptom or manifestation of the veteran's 
service-connected anxiety disorder with 
panic attacks.  
The rationale for all opinions expressed 
and conclusions reached should be set 
forth.  

4.  If the decision remains adverse to 
the veteran, the RO should issue a 
supplemental statement of the case.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order, following appropriate 
appellate procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




